Citation Nr: 1724954	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  09-39 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for residuals of gallbladder removal, to include a symptomatic scar.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for a lumbar spine disorder.

5.  Entitlement to an initial compensable rating for peripheral neuropathy of the right upper extremity.  

6.  Entitlement to an initial compensable rating for peripheral neuropathy of the left upper extremity.  

7.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.  

8.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction resides with the Albuquerque, New Mexico RO. 

On his substantive appeal, the Veteran indicated that he wanted a hearing before the Board.  In an April 2017 report of contact, the Veteran's spouse informed VA that the Veteran was in the hospital and was terminally ill.  She withdrew the request for a hearing on his behalf.  Therefore, the request for a hearing is withdrawn.

The Board finds that the evidence received since the most recent supplemental statement of the case is not relevant to the claims being decided herein and a remand is not required for issuance of another supplemental statement of the case.  For three issues on appeal, a remand is required, however, for reasons that are outlined below.

The issues of (1) service connection for hearing loss; (2) service connection for tinnitus; and (3) service connection for a lumbar spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran does not have any diagnosed residuals of gallbladder removal, to include a symptomatic scar, that are related to his active service.  Gallbladder removal was performed six years after service separation.

2.  The Veteran's peripheral neuropathy of the right and left upper extremities, due to service-connected diabetes mellitus, type II, has been manifested by mild incomplete paralysis, which is wholly sensory.

3.  The Veteran's peripheral neuropathy of the right and left lower extremities, due to service-connected diabetes mellitus, type II, do not more nearly approximate moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of gallbladder removal, to include a symptomatic scar, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for a 10 percent disability rating, but no higher, for peripheral neuropathy of the right upper extremity, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8515 (2016).

3.  The criteria for a 10 percent disability rating, but no higher, for peripheral neuropathy of the left upper extremity, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8515 (2016).

4.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).

5.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

VA's duty to notify was satisfied by a letter dated in October 2008.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records, VA treatment records, and his lay statements are associated with the claims file.  The Veteran was afforded a VA examination in November 2008, which addressed his peripheral neuropathy disabilities.   To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The examiner performed a physical examination of the Veteran's extremities, discussed the Veteran's symptoms, and addressed the relevant rating criteria. 

The Board acknowledges that the Veteran has not been afforded a VA examination regarding his claim for service connection for residuals of gallbladder removal.  Under McClendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this regard, the Board finds that the Veteran has submitted no evidence other than conclusory statements showing that he has any currently diagnosed gallbladder residuals, with no supportive medical evidence.  Accordingly, the Board finds that no further development of the Veteran's claim for service connection is required.

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


    Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Only chronic diseases listed under 38 C.F.R. § 3.309 (a) (2016) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Service Connection Analysis for Residuals of Gallbladder Removal

In his October 2008 statement, the Veteran indicated that, within the first year of service separation, he underwent surgery to remove his gallbladder.  He reported having a painful scar from his surgery.

Upon review of the evidence of record, the Board finds that the Veteran does not have any currently diagnosed residuals of a gallbladder surgery.  An April 1970 report of medical examination, conducted at service separation, shows no indication of a gallbladder disorder.  Service treatment records also show no diagnosis of treatment for a gallbladder disorder.
Post-service VA treatment records note that the Veteran's past medical history included removal of his gallbladder in 1976, six years following service separation.  See VA treatment record dated in April 2014.  This evidence contradicts the Veteran's statements regarding undergoing gallbladder surgery within 1 year of service separation.  As such, the Board finds that the Veteran's statement are inconsistent with the medical evidence of record and are therefore not credible; they are of reduced probative value. 

Further, VA treatment records show no residual disability following the gallbladder surgery, to include a painful scar.  A December 2013 VA treatment record indicated that the Veteran had a "well-healed exploratory laparotomy scar."  There was no indication that the Veteran's scar was painful.  In a May 2014 VA treatment record, the VA physician indicated that the Veteran's gallbladder had been removed, but the stomach was unremarkable.  

The Board considered the Veteran's assertion that he has residuals of a gallbladder surgery.  As a lay person, the Veteran is competent to relate some symptoms that may be associated with his surgery, but he does not have the requisite medical knowledge, training, or experience to be able to diagnose residual disability associated with removal of his gallbladder.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  Further, the Veteran's complaints of a painful scar are not supported by the medical evidence of record.

For these reasons, the Board finds that the Veteran does not have currently diagnosed residuals of a gallbladder surgery.  Further, even assuming any residuals of gallbladder removal, there is entirely no competent evidence showing that he underwent gallbladder surgery during service or for many years thereafter.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



Rating Analysis for Peripheral Neuropathy, 
Bilateral Lower and Upper Extremities

The RO established service connection in a January 2009 rating decision for diabetes, as well as neuropathy of the bilateral lower and upper extremities.  Ratings were assigned to peripheral neuropathy, right upper extremity, rated as noncompensable percent disabling; peripheral neuropathy, left upper extremity, rated as noncompensable; peripheral neuropathy, right lower extremity, rated as 10 percent disabling; and peripheral neuropathy, left lower extremity, rated as 10 percent disabling.  

The Board finds that the evidence reflects that separate 10 percent ratings are warranted for mild incomplete paralysis of the left and right upper extremities, specifically in contemplation of 38 C.F.R. § 4.124a, Diagnostic Code 8515 (median nerve).  

Diagnostic Code 8515 provides 10, 30, and 50 percent for mild, moderate, and severe incomplete paralysis of the median nerve of the major extremity.  A rating of 70 percent is warranted for complete paralysis.  For the minor upper extremity, Diagnostic Code 8515 provides 10, 20, and 40 percent for mild, moderate and severe incomplete paralysis of the median nerve.  A rating of 60 percent is warranted for complete paralysis.

The Veteran's bilateral lower extremity peripheral neuropathy has been appropriately rated under Diagnostic Code 8520, which provides ratings for paralysis of the sciatic nerve.  Disability ratings of 10, 20, 40, and 60 are warranted, respectively, for mild, moderate, moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost.  38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6. Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for a higher disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6 (2016).

In rating diseases of the nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

In this case, the evidence during the rating period includes a November 2008 VA examination report.  During the evaluation, the Veteran reported symptoms of intermittent numbness and tingling in the bilateral upper and lower extremities.  Diagnoses rendered included "subjective" peripheral neuropathy of the bilateral upper extremities and peripheral neuropathy of the lower extremities.  The examiner noted that the Veteran's peripheral neuropathy had only a "mild" impact on his usual daily activities. 

Subsequent VA treatment records and more recent VA examinations do not show that the Veteran's subjective complaints result in more than mild impairment. 

The Board finds that the Veteran has complained of subjective upper extremity tingling and numbness during the rating period on appeal.  Indeed, as a layperson, he is competent to report such observable symptoms.  Thus, the Board concludes that separate 10 percent ratings are warranted for radiculopathy of the left and right upper extremity under Diagnostic Code 8515, based on wholly sensory involvement.

However, separate ratings in excess of 10 percent under Diagnostic Code 8520 for peripheral neuropathy of right and left lower extremities are not warranted for any period on appeal.  The Veteran has complained of intermittent numbness and tingling and the November 2008 VA examiner specifically indicated that the Veteran's disabilities only mildly impacted his daily activities.  In consideration thereof, the Board finds that, the Veteran's service-connected peripheral neuropathy the right and left lower extremities are no more than mild in degree and do not more nearly approximate a rating based on moderate incomplete paralysis of the sciatic nerve.  For these reasons, the Board finds separate ratings in excess of 10 percent are not warranted under Diagnostic Code 8520 for peripheral neuropathy in either the right or left lower extremities for any period on appeal.

The Board also notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Finally, the Board also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the Veteran has already been granted TDIU with an effective date of October 9, 2008 (encompassing the entire rating period on appeal).  See November 2016 rating decision.  As such, this issue is not before the Board.

ORDER

Service connection for residuals of gallbladder removal, to include a symptomatic scar, is denied. 

An initial 10 percent rating, but no higher, for peripheral neuropathy of the right upper extremity is granted, subject to the laws and regulations governing monetary benefits.  

An initial 10 percent rating, but no higher, for peripheral neuropathy of the left upper extremity is granted, subject to the laws and regulations governing monetary benefits.  
 
An initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.  

An initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.  

REMAND

Hearing Loss and Tinnitus

The Veteran maintains that he has hearing loss and tinnitus that are related to service, to include mortar fire and being on a helicopter landing pad during his tour in Vietnam.  See October 2008 claim for VA compensation benefits.

VA treatment records show complaints of hearing loss and tinnitus.  In a May 2008 VA audiology consult note, it was indicated that an audiogram found "mild to severe" sensorineural hearing loss bilaterally.  However, the specific results from the audiogram are not of record.

Moreover, although it appears that the Veteran has been diagnosed with sensorineural hearing loss and tinnitus, he has not been afforded a VA examination to address the etiology of his disorders.  Notably, the Veteran is currently hospitalized due to pulmonary fibrosis and it does not appear that he will be able to attend a VA examination.  See Report of Contact dated in April 2017. 

Nonetheless, the Board finds that a remand is warranted in order to obtain the any audiogram results conducted at VA.  Further, a VA medical opinion should be obtained regarding the likely etiology of the Veteran's hearing loss and tinnitus.  





Lumbar Spine

In a statement dated in October 2008, the Veteran reported that he started having back spasms in service.  He indicated that he has experienced lumbar strains since basic training.  

Service treatment records dated in May 1967 show that the Veteran complained of low back pain for 2 days.  It was noted that he had muscle spasms in the lumbar region.  His service separation examination report in April 1970 reveals that a clinical evaluation of the Veteran's spine was normal.  However, the Report of Medical examination, conducted at service entrance, is partially illegible; as such, it is unclear whether the Veteran complained of recurrent back pain at service discharge.  

VA treatment records and x-rays dated in May 2014 show that the Veteran has been diagnosed with degenerative disc disease of the lower thoracic and lumbosacral spine.  As noted above, the Veteran is unable to attend a VA examination; however, the Board finds that a medical opinion regarding the etiology of the Veteran's spine disorder is required.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all available VA audiograms performed during the rating period on appeal, to include the audiogram conducted in May 2008.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Then, obtain a medical opinion from a qualified health care provider to determine the nature and etiology of the Veteran's hearing loss and tinnitus.  (Note:  the Veteran is terminally ill and thus unable to attend a VA examination).  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.  The examiner is asked to address the following:

(a)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss and/or tinnitus was incurred in service or is otherwise related to service.  

(b)  All opinions are to be accompanied by a rationale consistent with the evidence of record. 

3.  Obtain a medical opinion from a qualified health care provider to determine the nature and etiology of the Veteran's thoracolumbar spine disorder, currently diagnosed as degenerative disc disease.  (Note:  the Veteran is terminally ill and thus unable to attend a VA examination).  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.  

The examiner is asked to address the following:

(a)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's thoracolumbar spine disorder was incurred in service or is otherwise related to service.  (Note: service treatment records in May 1967 show complaints of low back pain for 2 days and muscle spasms in the lumbar region).  

(b)  All opinions are to be accompanied by a rationale consistent with the evidence of record.

4.  Thereafter, readjudicate the issues on appeal, considering all evidence of record.  If any benefits sought are not granted to the fullest extent, issue a Supplemental Statement of the Case and afford the Veteran an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


